Exhibit 10.4

 

FIRST AMENDMENT TO

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT

 

 

THIS FIRST AMENDMENT to the AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE
AGREEMENT dated as of the 14th day of December 2007, among First Federal
Bancshares of Arkansas, Inc., a Texas corporation (the “Corporation”), First
Federal Bank, a federally chartered savings bank (the “Bank”), and
                     (the “Executive”) (the “Amended and Restated Agreement”). 
The Corporation and the Bank are collectively referred to as the “Employers”.

 

WITNESSETH

 

WHEREAS, the Employers desire to amend the Amended and Restated Agreement in
order to make changes to comply with certain executive compensation restrictions
imposed on the Corporation in connection with its participation in the Capital
Purchase Program (“CPP”) of the U.S. Department of Treasury’s (the “Treasury”)
Troubled Asset Relief Program and specifically Section 111 of the Emergency
Economic Stabilization Act of 2008 (the “EESA”), as amended by Section 7001 of
the American Recovery and Reinvestment Act of 2009 (the “ARRA”).

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                       Section 18 of the Amended and Restated
Agreement shall become Section 19 and the following new Section 18 added -

 

18.       Compliance with Troubled Asset Purchase Program (“TARP”)

 

Notwithstanding any provision to the contrary herein, during the period that any
obligation arising from financial assistance provided to the Corporation under
the TARP remains outstanding pursuant to the TARP Capital Purchase Program
(“CPP”) (excluding any period in which the Federal Government only holds
warrants to purchase common stock of the Corporation), Executive will not
receive and will not be entitled to receive any payment or compensation pursuant
to this Agreement if the receipt of such payment or compensation alone or when
added to any other payment or compensation received or to be received by
Executive from the Corporation would cause Executive to receive a “golden
parachute payment” within the meaning of Section 111 of the Emergency Economic
Stabilization Act of 2008 (the “EESA”), as amended by Section 7001 of the
American Recovery and Reinvestment Act of 2009 (the “ARRA”) or any of the
rules and regulations promulgated under the EESA or ARRA. The Corporation and
the Bank shall retain the exclusive and final authority, without the consent of
Executive, to cancel, reduce or otherwise eliminate any compensation or other
payments pursuant to this

 

--------------------------------------------------------------------------------


 

Agreement, including without limitation any payments pursuant to Section 2
hereof, so as to comply with the EESA, as amended by ARRA and the rules and
regulations promulgated thereby, as then in effect. Any compensation or other
payments canceled, reduced or eliminated pursuant to the preceding
sentence, will be forever forfeited by Executive and he shall not be entitled
to or have any claim against the Corporation and/or the Bank to receive such
payments at anytime.

 

2.                                       Entire Agreement and Waiver.  The
Amended and Restated Agreement, as amended by the First Amendment constitute the
entire agreement among the Parties and supersedes any prior understandings,
agreements or representations by or among the Parties, written or oral, with
respect to the subject matter of the Amended and Restated Agreement.

 

3.                                       Conflict of Terms.  In the event of a
conflict or inconsistency between the terms, covenants, conditions and
provisions of the Amended and Restated Agreement and those of this First
Amendment, the terms, covenants, conditions and provisions of this First
Amendment shall control and govern the rights and obligations of the Parties.

 

4.                                       Ratification.  Except to the extent
amended hereby or inconsistent herewith, all of the terms, covenants, conditions
and provisions of the Amended and Restated Agreement shall remain in full force
and effect, and the Parties hereby acknowledge and confirm that the same are in
full force and effect.

 

 

IN WITNESS WHEREOF, this First Amendment has been executed as of the date first
above written.

 

Attest:

FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.

 

 

 

 

Attest:

FIRST FEDERAL BANK

 

 

 

 

 

EXECUTIVE

 

--------------------------------------------------------------------------------